                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION

TINA M. VAZQUEZ                                                                                  PLAINTIFF


         v.                                      CIVIL NO. 18-3064


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                   DEFENDANT

                                         MEMORANDUM OPINION

         Plaintiff, Tina M. Vazquez, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) benefits under the provisions of Titles II and

XVI of the Social Security Act (Act). In this judicial review, the Court must determine

whether there is substantial evidence in the administrative record to support the

Commissioner's decision. See 42 U.S.C. § 405(g).

         Plaintiff was found to have become disabled as of November 9, 1994, by an ALJ’s

decision dated September 18, 1995. (Tr. 11).                         Plaintiff’s disability was subsequently

determined to have continued in a determination dated May 5, 2003. (Tr. 97-99). Pursuant

to the continuing disability review process, Plaintiff was determined to no longer be disabled

as of March 1, 2013. (Tr. 102-105, 135-137, 157-166). A hearing was held on December 18,

2013, and the cessation of Plaintiff’s disability benefits was affirmed by a decision dated


1 Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,

pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.




                                                             1
August 8, 2014. (Tr. 66-95, 106-120). Plaintiff appealed the ALJ’s August 8, 2014, decision

and the Appeals Council remanded the case on January 27, 2016. (Tr. 127-131).                   A

subsequent hearing before an ALJ was held on December 2, 2016, at which Plaintiff,

represented by counsel, appeared and testified. (Tr. 32-65).

       By written decision dated December 16, 2017, the ALJ found that as of March 1,

2013, the date Plaintiff’s disability ended, Plaintiff had not engaged in substantial gainful

activity. (Tr. 13). The ALJ found that as of March 1, 2013, Plaintiff had the following

severe impairments: major depression, fibromyalgia, back pain, migraine headaches,

neuropathy, right eye blindness, scoliosis and carpal tunnel syndrome. (Tr. 13). However,

after reviewing all of the evidence presented, the ALJ determined that as of March 1, 2013,

Plaintiff’s impairments did not meet or equal the level of severity of any impairment listed in

the Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4; and therefore

the medical improvement occurred as of March 1, 2013. (Tr. 13-14). The ALJ found

Plaintiff’s medical improvement is related to the ability to work because, as of March 1,

2013, Plaintiff no longer had an impairment or combination of impairments that met or

medically equaled the same listing(s) that was equaled at the time of the CPD. (Tr. 14). The

ALJ found that Plaintiff’s impairments continued to be severe as of March 1, 2013. The ALJ

found that as of March 1, 2013, Plaintiff retained the residual functional capacity (RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
       the claimant is able to frequently climb ramps, stairs, ladders, ropes, and
       scaffolds; frequently balance, stoop, kneel, crouch, and crawl; and handle and
       finger bilaterally on a frequent basis. In addition, she is limited to jobs that do
       not require peripheral vision acuity on the right and jobs that do not require
       complex written communication; and must avoid concentrated exposure to
       fumes, odors, dusts, gases, and poorly ventilated areas. Further, she is able to
       perform jobs in which interpersonal contact is incidental to the work
       performed; the complexity of tasks is learned and performed by rote with few



                                               2
       variables and little judgment; and the supervision required is simple, direct,
       and concrete.

(Tr. 16). With the help of a vocational expert, the ALJ determined that as of March 1, 2013,

Plaintiff could perform work as a price marker, a plastics molding machine tender, and a

routing clerk. (Tr. 22).

       Plaintiff then requested a review of the hearing decision by the Appeals Council,

which after reviewing additional evidence submitted by Plaintiff denied that request on May

1, 2018. (Tr. 1-5). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before the

undersigned pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 12, 13).

       This Court's role is to determine whether the Commissioner's findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583

(8th Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a

reasonable mind would find it adequate to support the Commissioner's decision. The ALJ's

decision must be affirmed if the record contains substantial evidence to support it. Edwards

v. Barnhart, 314 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the

record that supports the Commissioner's decision, the Court may not reverse it simply

because substantial evidence exists in the record that would have supported a contrary

outcome, or because the Court would have decided the case differently. Haley v. Massanari,

258 F.3d 742, 747 (8th Cir. 2001). In other words, if after reviewing the record it is possible

to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).




                                               3
       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole

reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

Sledge v. Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily

affirming ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 23rd day of July 2019.




                                                    / Erin L. Wiedemann
                                                   /s
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               4
